Citation Nr: 0515151	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury at D4-D5, with lateral compression and anterior 
displacement of D5 and post-traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.


This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  The veteran voiced 
disagreement in August 2002 and a statement of the case (SOC) 
was issued in April 2003.  The veteran perfected his appeal 
for an increased rating later that same month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected dorsal (thoracic) spine 
disability is manifested by limitation of function with 
complaints of chronic pain but without evidence of any disc 
disease involvement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a back injury at D4-D5, with lateral 
compression and anterior displacement of D5 and post-
traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. 
4.71a, Diagnostic Codes 5291, 5292 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1955 rating decision, service connection was 
established for the residuals of a back injury at D4-D5.  
Prior to his current claim, the veteran had been evaluated as 
10 percent disabled due to his disability of the dorsal 
spine, the maximum allowed without a showing of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5288 (2004).  
Subsequent to filing his current increased rating claim, the 
veteran's disability rating was increased to 20 percent in 
the July 2002 rating decision on appeal, as analogous to 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.20 
(2004).

The veteran contends that his service-connected spine 
disability warrants a higher evaluation.  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under the 
criteria in effect prior to, and since September 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a back injury at D4-D5, whether under 
the "old" or "new" criteria.  The Board notes that a June 
2002 private medical record and subsequent VA treatment 
records reveal that the veteran has been diagnosed with 
cervical spine arthritis in addition to his service-connected 
dorsal spine arthritis.  Further, when it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  To the extent that the veteran's complaints of 
neck pain cannot be separated from his complaints of upper 
back pain, his total complaints of pain will be utilized to 
evaluate his current claim.

First, with respect to the application of former Diagnostic 
Codes 5291 and 5292 (pertaining to limitation of motion in 
the thoracic and lumbar spine), the Board acknowledges that 
the veteran has complained of severe pain in his upper back 
since service.  Further, the current evidence contains 
objective evidence of paraspinal tenderness, limitation of 
motion, and increased function limitations due to 
fatigability and lack of endurance.  On the other hand, the 
objective evidence also shows that he can flex his back to at 
least 45 degrees; that he can extend it to at least 10 
degrees; that he can right lateral tilt to at least 20 
degrees; that he can left lateral tilt to at least 20 
degrees; and that he can rotate to at least 30 degrees, 
bilaterally, as shown by the most recent VA examination.  His 
gait has been found to be normal, he has exhibited full motor 
strength on objective evaluation, and straight leg raising 
was negative.  In the Board's view, given the range of motion 
objectively noted, and in light of the findings indicating 
that he has normal muscle strength and good gait, the overall 
limitation of motion in his dorsal spine (even considering 
pain on use) cannot properly be characterized as analogous to 
"severe" limitation of function of the lumbar spine so as 
to warrant a higher rating under former Diagnostic Code 5292.  
As previously noted, the veteran is already in receipt of 
benefits in excess of the maximum contemplated by the 
schedular criteria used to evaluate limitation of function of 
the dorsal spine.

The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, or abnormal mobility on forced motion.  In addition, 
as noted above, the objective evidence shows that the veteran 
is able flex his back to at least 45 degrees and that he can 
lateral tilt to at least 20 degrees bilaterally.  Thus, it 
does not appear that he has "marked" limitation of forward 
bending, or loss of lateral motion.  Under the circumstances, 
the Board cannot conclude that the veteran's dorsal spine 
disability  is "severe" so as to warrant the assignment of 
a higher evaluation as analogous to severe lumbosacral 
strain.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
limited motion, and severe pain, and that there is objective 
evidence of some paraspinal tenderness, limitation of motion, 
and decreased function.  However, as noted above, the 
objective post-service evidence shows that he can flex his 
back to at least 45 degrees, and that it is not ankylosed.  
Accordingly, there is no basis for assigning a higher rating 
under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and the findings in the evidence are 
not representative of disc disease (for example, the veteran 
does not complain of symptoms such as numbness or tingling, 
or radiation of pain or other symptoms into the lower 
extremities, and all sensory examinations have been normal 
except for some occasional decreased lower extremity 
reflexes).  There is also no evidence of fractured vertebrae, 
or ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

In short, the weight of the evidence is against a disability 
rating in excess of 20 percent for residuals of a back injury 
at D4-D5, with lateral compression and anterior displacement 
of D5 and post-traumatic arthritis.  The Board notes that 
when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
Furthermore, the Board has no reason to doubt that the 
veteran's service-connected dorsal spine disability limits 
his efficiency in certain tasks.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  The letter fully provided notice of elements (1), (2), 
and (3), see above.  Likewise, the letter requested that the 
veteran submit additional information or the evidence itself, 
and thus he may be considered to have been requested to 
submit any pertinent evidence in his possession (element 4).  
He also was supplied with the complete text of 38 C.F.R. 
§ 3.159 (b)(1) in the April 2003 SOC, and in the March 2005 
supplemental statement of the case he was provided the 
complete text of the new regulations used to evaluate spine 
disabilities.  There is no allegation from the veteran there 
is any evidence outstanding otherwise needed for a full and 
fair adjudication of this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
connection with this claim in June 2002 and again in February 
2005.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
reports are of record.  Service medical records, VA medical 
records and private medical evidence have been associated 
with his claims file.  The veteran has not specifically 
identified or authorized the request of any additional 
evidence.  

The Board notes that in May 2005, the veteran submitted 
additional evidence without a waiver of initial RO 
consideration.  Namely, the veteran submitted a statement in 
support of his claim in which he confirmed his 
dissatisfaction with his rating and argued that statements in 
the reasons and bases (presumably of the March 2005 SSOC) 
were not accurate.  However, the Board reviews the evidence 
of record on a de novo basis and the accuracies of such 
assertions have been reviewed as a matter of course.  
Additionally, the veteran has not in fact submitted any 
additional evidence relevant to his disability picture per 
se.  Therefore, a remand in the instant case to have the RO 
consider this statement in the first instance, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As 
such, the Board concludes that no further assistance to the 
veteran regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for residuals of a back injury at D4-D5, 
with lateral compression and anterior displacement of D5 and 
post-traumatic arthritis, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


